DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	The amendment filed on February 3rd, 2022 has been accepted and entered. Accordingly, claims 1-2, 8, 10-12, 18, and 20 and the specification have been amended.
Claim Interpretation 
	The claims are no longer interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, due to the amendment.
Claim Rejections - 35 USC § 112
	The previous rejections of claims 1-10 and 18 have been overcome due to applicant’s amendments.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “lowering, via a cable” and recites “removing, subsequent to deploying the vehicle, a cable from the tank”. It is unclear whether the cable used to lower the vehicle is the same cable being removed subsequent to deploying the vehicle, or if the cable that lowers the vehicle is a different cable than that of the one being removed subsequent to the lowering of the vehicle. 
Claims 12-20 are rejected since they are dependent on the rejected claim 11.

Claim Objections
	The previous objections to the claims have been overcome due to applicant’s amendments. 

Specification
	The previous objections to the specifications have been overcome due to applicant’s amendments and applicant’s remarks.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 11-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers (US 20210018396 A1) (“Meyers”) in view of Walker (US 20160299031 A1) (“Walker”) in view of Shannon (US 20180072422 A1) (“Shannon”).

With respect to claim 1, Meyers teaches a vehicle to inspect a tank containing a flammable fluid, comprising: a propeller (Meyers Paragraph 5 “However, remotely operated inspection devices such as the PETROBOT device appear to be labor intensive to operate due to, for example, human control of steering during inspection operations. Moreover, the need for an opening to accommodate the umbilical during operation presumably exposes the outside environment to the hazardous materials inside the tank. Thus, the need remains to more efficiently and safely conduct inspections of tanks used to contain flammable material.” | Paragraph 6 “In some aspects, the present disclosure addresses these and other drawbacks of systems and methods for performing tank inspections in an environment having flammable or combustible substances. However, inspections of wall thicknesses of a tank containing a flammable substance is only illustrative of the general problem of performing tasks in an environment that may be harmful to humans and/or machinery. For example, toxic materials, while not necessarily flammable, may pose difficulties when conducting manufacturing or processing operations. Therefore, in further aspects, the present disclosure addresses the need to more efficiently and safely perform one or more tasks in a hazardous environment” | Paragraph 32 “The present disclosure provides devices, systems, and methods for performing tasks in a hazardous environment. For conciseness and clarity, the description below is principally directed to systems and related methods for inspecting a tank structure having an interior in which energetic materials such as hydrocarbon fluids are present. However, it is emphasized that the present teachings can be readily applied to other industries and uses” | Paragraph 65 “Also, the external drive assembly 404 may include gearing 405 for driving one or more impetus members such as wheels 450 as shown in FIG. 7B or tracks 442 as shown in FIG. 5A. Other arrangements may use propellers or impellers for impetus members. Thus, any structure that is capable of using the rotary power to provide the impetus for moving mobile platform 100 may be used.” | Paragraph 68 “Referring to FIGS. 9A,B, there is shown one embodiment of a task module 600 that may be carried by the mobile platform 100 to perform inspections of a tank wall 16, 18, 20 (FIG. 1). ”), 
a latch mechanism (Meyers Paragraph 73 “In embodiments, a magnetic steel may also be suitable. Sealed inside the enclosure 200 may be one or more electro-magnets 712. The electro-magnets 712 may be electrically connected to the control unit 300 (FIG. 2) and the power supply 500 (FIG. 2) via one or more lines 214. The magnetic elements 710, the electromagnets 712, and the control unit 300 form a latch assembly 715 that uses a magnetic force for selectively releasing the buoyant body 702”),
an inspection device (Meyers Paragraph 68 “Referring to FIGS. 9A,B, there is shown one embodiment of a task module 600 that may be carried by the mobile platform 100 to perform inspections of a tank wall 16, 18, 20 (FIG. 1). The task module 600 may include one or more instruments that collect information from which the thicknesses of sections or segments of the walls making up the tank may be determined”); 
a control unit, comprising a processor, in communication with the propeller, the latch mechanism, and the inspection device (Meyers FIG. 4, Paragraph 15 “FIG. 4 is a functional block diagram of a control unit and certain related elements for a mobile platform according to one embodiment of the present disclosure;” | Paragraph 34 “Referring now to FIG. 2, there is shown, in functional block diagram format, a non-limiting embodiment of an intelligent mobile platform 100 for performing one or more tasks in the tank 10 of FIG. 1. The mobile platform 100 may include an enclosure 200, a control unit 300, a propulsion system 400, and a power supply 500. Optionally, a task module 600 may also be carried by the mobile platform 100. As used herein, the term “carried by” means that the object is inside, attached to, or on the mobile platform 100. Hereafter, these structures and on-board equipment will collectively be referred to as “subsystems.” In some embodiments, the control unit 300 has bi-directional communication with one or more subsystems via a communication network 360.”)
determine, in response to the pressure switch powering on the control unit and based on the received state of the latch mechanism, that a cable used to lower the vehicle into the tank containing the flammable fluid is detached from the vehicle (Meyers FIG. 11C, FIG. 16A | Paragraph 5 “However, remotely operated inspection devices such as the PETROBOT device appear to be labor intensive to operate due to, for example, human control of steering during inspection operations. Moreover, the need for an opening to accommodate the umbilical during operation presumably exposes the outside environment to the hazardous materials inside the tank. Thus, the need remains to more efficiently and safely conduct inspections of tanks used to contain flammable material.” | Paragraph 6 “In some aspects, the present disclosure addresses these and other drawbacks of systems and methods for performing tank inspections in an environment having flammable or combustible substances. However, inspections of wall thicknesses of a tank containing a flammable substance is only illustrative of the general problem of performing tasks in an environment that may be harmful to humans and/or machinery. For example, toxic materials, while not necessarily flammable, may pose difficulties when conducting manufacturing or processing operations. Therefore, in further aspects, the present disclosure addresses the need to more efficiently and safely perform one or more tasks in a hazardous environment” | Paragraphs 8-9 “The method may further include the steps of lowering the mobile platform into the tank using a deployment carrier; … During execution of this method, no active physical carrier connects the mobile platform to an object exterior of the tank while the mobile platform is in the tank.” |Paragraph 32 “The present disclosure provides devices, systems, and methods for performing tasks in a hazardous environment. For conciseness and clarity, the description below is principally directed to systems and related methods for inspecting a tank structure having an interior in which energetic materials such as hydrocarbon fluids are present. However, it is emphasized that the present teachings can be readily applied to other industries and uses” | Paragraph 78 “Referring now to FIGS. 11C-D, there are shown devices that may be used to facilitate deployment and/or retrieval of a mobile platform 100. FIG. 11C schematically illustrates a deployment assembly 760 that includes a dock 762 connected to a carrier 764. The mobile platform 100 may connect to the dock 762 using a mechanical and/or magnetic coupling 763. Optionally, the deployment assembly 760 may include a signal emitting beacon 766 that emits a wave 768, such as an electro-magnetic or acoustical wave. The carrier 764 may be a passive physical line, such as a cable, wire or rope. By “passive,” it is meant that the carrier 764 does not convey signals, pressurized fluids, or power. The carrier 764 has sufficient tensile strength to convey the deployment assembly 760 and mobile platform 100 into the tank 10. In one mode of use, the deployment assembly 760 and mobile platform 100 may be lowered into a tank 10 together. Thereafter, the mobile platform 100 decouples from the dock 762 and moves freely, as shown in hidden lines. The deployment assembly 760 may be extracted from or remain in the tank 10 during operations. If the deployment assembly 760 remains in the tank 10 during operations, the carrier 764 may provide a physical, passive connection between the dock 762 and an object (not shown) inside or outside of the tank 10. Upon completion of operations, the mobile platform 100 may return and re-connect to the dock 762 for retrieval or be retrieved in another manner. In some embodiments, the carrier 764 may be used without the dock 762 to deploy and/or retrieve the mobile platform 100. That is, the carrier 764 may be configured to function as a deployment carrier and/or a retrieval carrier.” | Paragraph 91 “It should be noted that the mobile platform 100 has no active physical connection after deployment as shown in FIG. 16A,B. Specifically, no energy (e.g., electricity), data signals, or materials such as pressurized gases are communicated to the mobile platform 100 via a wire, cord, cable, pole, tube, pipe, or any other rigid or non-rigid conveyance carrier from a location external to the tank 10. ” | Paragraph 72 “The “start of operation” mode may begin with a system check, the successful conclusion of which may be indicated by an audio, visual, mechanical (e.g., shock, vibration, impact, pressure, physical movement, etc.), or electromagnetic (EM) signal. Next, the control unit 300 may start a preset duration for a quiet mode of, say thirty minutes. In the quiet mode, the control unit 300 remains functionally dormant while the mobile platform 100 is being positioned in the tank 10. At the end of the quiet mode, the control unit 300 may enter a period where quiescence is monitored. For example, an on-board motion sensor, such as an accelerometer, may be used to detect whether or not the mobile platform 100 is moving. If the mobile platform 100 has been determined to be motionless for a preset duration, e.g., thirty minutes, then the control unit 300 may commence operation, which may be the highest power consuming mode” | Paragraph 78 “The deployment assembly 760 may be extracted from or remain in the tank 10 during operations.”);
command, in response to the determination that the cable is detached from the vehicle, the propeller to move the vehicle through the flammable fluid (Meyers Paragraph 5 “However, remotely operated inspection devices such as the PETROBOT device appear to be labor intensive to operate due to, for example, human control of steering during inspection operations. Moreover, the need for an opening to accommodate the umbilical during operation presumably exposes the outside environment to the hazardous materials inside the tank. Thus, the need remains to more efficiently and safely conduct inspections of tanks used to contain flammable material.” | Paragraph 6 “In some aspects, the present disclosure addresses these and other drawbacks of systems and methods for performing tank inspections in an environment having flammable or combustible substances. However, inspections of wall thicknesses of a tank containing a flammable substance is only illustrative of the general problem of performing tasks in an environment that may be harmful to humans and/or machinery. For example, toxic materials, while not necessarily flammable, may pose difficulties when conducting manufacturing or processing operations. Therefore, in further aspects, the present disclosure addresses the need to more efficiently and safely perform one or more tasks in a hazardous environment” | Paragraph 32 “The present disclosure provides devices, systems, and methods for performing tasks in a hazardous environment. For conciseness and clarity, the description below is principally directed to systems and related methods for inspecting a tank structure having an interior in which energetic materials such as hydrocarbon fluids are present. However, it is emphasized that the present teachings can be readily applied to other industries and uses” | Paragraph 89 “At step 856, the mobile platform 100 may execute a “countdown” phase during which the mobile platform 100 monitors one or more inputs, such as time and/or movement, to determine whether to enter a full operational mode.” | Paragraph 90 “Upon deciding to enter full operational mode, the control unit 300 may energize the necessary subsystems and begin execution of the pre-assigned task(s). It should be noted that the mobile platform 100 has not required a communication link with operators, human or otherwise, that are outside of the tank 10. Therefore, all decisions to be made during operations may be done by the control unit 300 using pre-programmed instructions and by obtaining relevant information, i.e., intelligently. However, in some variants, human or machines positioned external to the tank may interact with the mobile platform 100. For example, striking the wall of the tank 10 may be used to impart an acoustic command signal to the mobile platform 100 (e.g., “turn on,” “turn off;” “return to retrieval location,” “switch operating modes,” “transmit a signal,” etc.).” | Paragraphs 8-9 “The method may further include the steps of lowering the mobile platform into the tank using a deployment carrier; … During execution of this method, no active physical carrier connects the mobile platform to an object exterior of the tank while the mobile platform is in the tank.”| Paragraph 91 “It should be noted that the mobile platform 100 has no active physical connection after deployment as shown in FIG. 16A,B. Specifically, no energy (e.g., electricity), data signals, or materials such as pressurized gases are communicated to the mobile platform 100 via a wire, cord, cable, pole, tube, pipe, or any other rigid or non-rigid conveyance carrier from a location external to the tank 10. ” | Paragraph 72 “The “start of operation” mode may begin with a system check, the successful conclusion of which may be indicated by an audio, visual, mechanical (e.g., shock, vibration, impact, pressure, physical movement, etc.), or electromagnetic (EM) signal. Next, the control unit 300 may start a preset duration for a quiet mode of, say thirty minutes. In the quiet mode, the control unit 300 remains functionally dormant while the mobile platform 100 is being positioned in the tank 10. At the end of the quiet mode, the control unit 300 may enter a period where quiescence is monitored. For example, an on-board motion sensor, such as an accelerometer, may be used to detect whether or not the mobile platform 100 is moving. If the mobile platform 100 has been determined to be motionless for a preset duration, e.g., thirty minutes, then the control unit 300 may commence operation, which may be the highest power consuming mode” | Paragraph 78 “The deployment assembly 760 may be extracted from or remain in the tank 10 during operations.”); 
 determine, via the inspection device and subsequent to generation of a portion of a map, a quality metric of a portion of the tank (Meyers Paragraph 60 “At step 802, the marker detector 306 passively or actively scans the interior of the tank 10 for discontinuities 320. If the marker detector 306 is a component of the task module 600, the control unit 312 may transmit control signals 312 to the control the task module 600 and the task module 600 may transmit information 311 representative of the detected discontinuities 320. The discontinuities 320 may be structural or augmented and be present in any of the walls of the tank 10 or other structures of the tank, such as the pillars 26 or equipment (e.g., sump). As signals are received, the control unit 300 may analyze these signals to determine if a discontinuity for steering the mobile platform 100 has been detected. At step 804, if such a discontinuity has been found, the control unit 300 accesses a map, which is a digital database (e.g., database 303 a (FIG. 4)). In some arrangements, data in the map database is referenced to estimate a position or orientation of the mobile platform 100. In other arrangements, the control unit 300 creates the map or updates the map, if pre-existing, to record the position or relative position of the detected discontinuity and/or the position/relative position of the mobile platform 100. In this instance, the relative position may include an element of the position such as a distance travelled from another feature, a heading taken from another feature, and/or an orientation relative to another feature” | Paragraph 61 “At step 806, the control unit 300 may set a course based on one or more detected markers, which may be passive markers such as discontinuities. The course may be in parallel with, perpendicular to, or another heading relative to the detected discontinuity or a feature identified by the detected discontinuities, such as a corner. While following the set course, the mobile platform 100 may perform one or more of the assigned tasks using the task module 600, such as scanning the tank bottom wall 18 for corrosion or other forms of damage. Also, one or more databases (e.g., 303 b (FIG. 4)) may be continually updated with the positions, relative positions, and/or orientations of the detected discontinuities. The control unit 300 may repeat steps 802 to 806 as desired. Optionally, the control unit 300 may utilize information in the map, e.g., the location of previously detected discontinuities, along with the information relating to the currently detected discontinuity to determine a heading. A similar methodology may be used when detecting one or more active markers”)
	Although Meyers discloses the combination of a vehicle and a tank filled with flammable fluid, and an inspection device as cited above, Meyers fails to explicitly disclose the vehicle includes a control unit electrically connected to a pressure switch, wherein the control unit is configured to: power on in response to the pressure switch detecting an ambient pressure of the flammable fluid in the tank is greater than a minimum threshold.
Walker, from the same field of endeavor, teaches a vehicle to inspect a tank containing flammable fluid, comprising: a pressure switch (Walker FIG. 6 Pressure switch 100| Paragraph 35 “The safety interlock (410) is comprised of two independent systems: an intrinsically safe pressure transmitter (430) and the acoustic tracking system (401). The intrinsically safe pressure transmitter (430) will continuously measure the ambient pressure at the top of the ROV (100); as the pressure increases the depth of the ROV (100) increases in the tank. The intrinsically safe pressure transmitter (430) measures the sum of the weight of the fluid column and the ambient atmospheric pressure; ambient pressure can vary greatly over time. Consequently, a barometric pressure transmitter (431), located in the safe area, will continuously monitor ambient atmospheric pressure. The difference between the barometric pressure transmitter (431) and the intrinsically safe pressure transmitter (430) can be used to more accurately measure the depth of the ROV (100), confirming it is below the ROV exclusion zone.”), 
An inspection device (Walker Paragraph 29 “Referring to FIGS. 2-6, embodiments are provide for an automated tank surveyor (“ROV”) (100) that mobilizes at least an ultrasound measurement system (200) and an acoustic tracking system (401) to survey tank walls and floor to detect corrosion, fissures, cracks, and other anomalies. The ROV (100), the ultrasound measurement system (200), and the acoustic tracking system (401) receive and transmit data to a telemetry system (105).”)
a control unit electrically connected to the pressure switch (Walker Paragraph 30 “In some embodiments, the ROV (100) has six traditional underwater thrusters (101) used to generate five degrees of freedom motive force when swimming: surge (forward/reverse), sway (port/starboard), heave (vertical), roll (CW/CCW), and yaw (turn port or starboard). The ROV (100) moves in “flight mode” through liquid to a particular area of the tank to be surveyed, and then transitions into “crawler mode” for precise surface positioning using continuous tracks (102) and at least one vortex generator (103) (described in U.S. Pat. No. 6,881,025). This mobility system allows the ROV (100) to remain motionless, to crawl along vertical tank walls, or plow through sludge, for example. The ROV (100) is powered and controlled through an electronic communications cable (411) connected to a telemetry system (105).” | Paragraph 34 “Referring to FIG. 7, in some embodiments, the ROV (100) has a safety interlock (410). The ROV (100) may be powered by high voltage. Because the ROV (100) must be able to move in liquid it cannot be made explosion proof or it would be too heavy to “swim”. However, once the ROV (100) is below the surface of the liquid in a tank, it is no longer in a hazardous area. A safety lock (410) is used to ensure that the ROV (100) is never under power when in transition through hazardous areas. The ROV (100) can be powered up only when it is located a safe distance below the surface of the liquid in the tank.” | Paragraph 36 “Preferably, a custom EX rated umbilical cable (411) will connect from the telemetry system (105) in the safe area to the ROV (100). Inside the umbilical cable (411), a separated jacketed and screened twisted pair of wires is used for the safety interlock (410). The remaining conductors and optical fibers in the umbilical cable (411) provide a pathway for electrical power, ROV (100) control and sensor data. Preferably, the umbilical cable (411) is jacketed with a material that is compatible with the fluids in the tank and flexible enough to allow the ROV (100) to have free movement. Preferably, the umbilical cable (411) is negatively buoyant and will sink to the bottom of a tank filled with liquid.”) 
wherein the control unit is configured to: power on in response to the pressure switch detecting an ambient pressure of the flammable fluid in the tank is greater than a minimum threshold (Walker Paragraph 34 “Referring to FIG. 7, in some embodiments, the ROV (100) has a safety interlock (410). The ROV (100) may be powered by high voltage. Because the ROV (100) must be able to move in liquid it cannot be made explosion proof or it would be too heavy to “swim”. However, once the ROV (100) is below the surface of the liquid in a tank, it is no longer in a hazardous area. A safety lock (410) is used to ensure that the ROV (100) is never under power when in transition through hazardous areas. The ROV (100) can be powered up only when it is located a safe distance below the surface of the liquid in the tank.” | Paragraph 35 “The safety interlock (410) is comprised of two independent systems: an intrinsically safe pressure transmitter (430) and the acoustic tracking system (401). The intrinsically safe pressure transmitter (430) will continuously measure the ambient pressure at the top of the ROV (100); as the pressure increases the depth of the ROV (100) increases in the tank. The intrinsically safe pressure transmitter (430) measures the sum of the weight of the fluid column and the ambient atmospheric pressure; ambient pressure can vary greatly over time. Consequently, a barometric pressure transmitter (431), located in the safe area, will continuously monitor ambient atmospheric pressure. The difference between the barometric pressure transmitter (431) and the intrinsically safe pressure transmitter (430) can be used to more accurately measure the depth of the ROV (100), confirming it is below the ROV exclusion zone.” | Paragraph 37 “To ensure the ROV (100) is safely isolated from the hazardous area during operation, an ROV exclusion zone (420) extends from the surface of the liquid in the tank down to a predetermined depth. The ROV (100) can only be powered up when it is in the fluid below the ROV exclusion zone (420). If during deployment or during operation, the ROV (100) approaches the ROV exclusion zone (420), the operator will be warned with at least and audible and/or visual alarm (421). If the ROV (100) enters the ROV exclusion zone (420), the system will be immediately and automatically powered down, and distinctly different audio/visual alarms (442) will identify the reason for shut down.”)
determine, via the inspection device and subsequent to generation of a portion of a map, a quality metric of a portion of the tank (Walker Paragraph 41 “Referring to FIGS. 9a-9g , the telemetry system (105) compiles the data received by the ultrasound measurement system (200) and the acoustic tracking system (401) to measure anomalies in the tank. The telemetry system time-stamps, sample-frame by sample-frame, data collect in each frame from the ultrasound measurement system (200) and the acoustic tracking system (401). Correlating the timestamps of each set of data provides a direct, 3D position fix of where each ultrasound sample was taken and whether anomalies were found. In one embodiment, a tank floor map (900) is loaded into the telemetry system (105) prior to survey of a tank (10). The tank floor map (900) describes, at a minimum, tank identification, tank location, tank size, position and original, as installed thickness of each floor plate, and any obstacles (e.g. sumps, pipes). The correlated data may be overlaid on an imported tank map assembling a survey report.”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Meyer to include the vehicle includes a control unit electrically connected to a pressure switch, wherein the control unit is configured to: power on in response to the pressure switch detecting an ambient pressure of the flammable fluid in the tank is greater than a minimum threshold, as taught by Walker as disclosed above, in order to ensure proper operation of the vehicle when only when the condition of being fully submerged is met without the need for human interaction (Walker Abstract “An objective of this invention is to provided apparatus and methods to test the integrity of empty and full tanks”).
Meyers in view of Walker fails to explicitly disclose receiving, from the latch mechanism, an indication of a state of the latch mechanism.
Shannon, however, teaches receiving, from the latch mechanism, an indication of a state of the latch mechanism (Shannon FIG. 26 – 2604 which reads “Determine, based at least in part on a motor current of the motor during the release-verification period, that the payload is separated from the payload coupling apparatus”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Meyers in view of Walker to include receiving, from the latch mechanism, an indication of a state of the latch mechanism, as taught by Shannon as disclosed above, in order to ensure that the vehicle does not begin operation while attached to the cable used for lowering without human interaction (Shannon Abstract “Described herein are methods and systems for picking up, transporting, and lowering a payload coupled to a tether of a winch system arranged on an unmanned aerial vehicle (UAV). ”). 

With respect to claim 2, Meyers in view of Walkers in view of Shannon teach the pressure switch is configured to: detect that the vehicle is submerged by a threshold depth in the flammable fluid (Walker Paragraph 35 “The intrinsically safe pressure transmitter (430) will continuously measure the ambient pressure at the top of the ROV (100); as the pressure increases the depth of the ROV (100) increases in the tank. The intrinsically safe pressure transmitter (430) measures the sum of the weight of the fluid column and the ambient atmospheric pressure; ambient pressure can vary greatly over time. Consequently, a barometric pressure transmitter (431), located in the safe area, will continuously monitor ambient atmospheric pressure. The difference between the barometric pressure transmitter (431) and the intrinsically safe pressure transmitter (430) can be used to more accurately measure the depth of the ROV (100), confirming it is below the ROV exclusion zone”) ; and provide, responsive to detection of the threshold depth, an indication to power on the control unit of the vehicle, wherein the vehicle is powered off as the vehicle is lowered through a vapor layer in the tank above the flammable fluid (Walker Paragraph 34 “Referring to FIG. 7, in some embodiments, the ROV (100) has a safety interlock (410). The ROV (100) may be powered by high voltage. Because the ROV (100) must be able to move in liquid it cannot be made explosion proof or it would be too heavy to “swim”. However, once the ROV (100) is below the surface of the liquid in a tank, it is no longer in a hazardous area. A safety lock (410) is used to ensure that the ROV (100) is never under power when in transition through hazardous areas. The ROV (100) can be powered up only when it is located a safe distance below the surface of the liquid in the tank.”), 

With respect to claim 3, Meyers in view of Walker in view of Shannon teach the latch mechanism disengages the cable used to lower the vehicle into the flammable fluid in the tank (Shannon Paragraph 5 “The control system may further monitor and analyze an electric current supplied to the motor in order to determine whether the payload has been attached to the tether. In another example, the control system may monitor and analyze the motor current in order to determine, when lowering a payload, that the payload has reached the ground and responsively operate the motor to detach the payload from the tether.”).

With respect to claim 5, Meyers in view of Walker in view of Shannon teaches the control unit is further configured to: detect an exit condition in a tank inspection process (Meyers Paragraph 62 “At step 808, the control unit 300 may determine that one or more preset termination criteria have been met. The termination criteria may be based on completion of the assigned task(s). Termination criteria may also be based on a time duration (e.g., a maximum of thirty-six hours in the tank 10), battery life (e.g., battery drained to ten percent of capacity), system health, operating condition, or another preset parameter. Upon determining that the termination criteria have been satisfied, the control unit 300 may initiate a power down of the mobile platform 100. Optionally, at step 810, the control unit 300 may instruct the mobile platform 100 to move to a predetermined retrieval location.”); and cause the latch mechanism to re-engage the cable to couple the cable to the vehicle (Meyers FIG. 16b | Paragraph 87 “FIG. 16B schematically illustrates the mobile platform 100 ready for retrieval after operation.”) (Shannon Paragraph 206 “After unwinding the predetermined length of the tether, the control system may wait for a predetermined payload attachment period, as shown by block 1706. This attachment period allows time for a human, or perhaps a robotic device, to attach a payload (e.g., a package for delivery) to the payload coupling apparatus. The predetermined payload attachment period may be a fixed value or may vary based on an operational state of the UAV.”).

With respect to claim 6, Meyers in view of Walkers in view of Shannon teaches that the cable is a passive metal rope (Meyers Paragraph 78 “The carrier 764 may be a passive physical line, such as a cable, wire or rope. By “passive,” it is meant that the carrier 764 does not convey signals, pressurized fluids, or power..”).

With respect to claim 7, Meyers in view of Walker in view of Shannon teaches that the control unit is further configured to: execute a diagnostic program to detect a state of the cable (Shannon Paragraph 207 “As such, the control system may determine, based at least in part on motor current during the predetermined attachment verification period, whether or not the payload coupling apparatus is mechanically coupled to the payload, as shown by block 1710.”); and generate, based on the state of the cable, a command to control at least one of the propellers or the latch mechanism coupling the cable to the vehicle (Shannon Paragraphs 208-209 “In practice, for instance, if the motor current is less than an attachment threshold current, the control system may determine that the payload has not been attached to the payload coupling apparatus, and may repeat the process of lowering the payload (this time by some predetermined additional length), waiting for a predetermined payload attachment period, and then pulling upwards on the tether to test for payload attachment, shown in blocks 1704 to 1710. On the other hand, if the motor current is greater than or equal to the attachment threshold current, and block 1710 results in a determination that the payload coupling apparatus is mechanically coupled to the payload, the control system may operate the winch motor to retract the tether and lift the attached payload towards the UAV, as shown by block 1712. The control system may continue retracting the tether until it senses that the payload coupling apparatus is at or near the UAV, at which point it initiates actions to secure the payload for flight to the target location. For instance, method 1700 includes functions that may be used to secure a package and a coupling apparatus in a receptacle of a UAV, such as in the configurations shown in FIGS. 5A-5C.”).

With respect to claim 8, Meyers in view of Walker in view of Shannon teach a sensor configured to determine that the vehicle is in contact with a floor of the tank (Meyers Paragraph 93 “In one non-limiting method, the mobile platform 100 performs the scanning activity by first locating the edges, or sides, that define a perimeter of a plate. For instance, the mobile platform 100 may first locate a corner of the plate by tracing an edge until another edge is found, which identifies the corner. Tracing may be performed any number of ways including following a reversing path (e.g., zigzag) along a detected edge. Next, the mobile platform 100 may steer parallel to one of the edges of that corner to locate the opposite corner. Locating the other corner then establishes the position of two parallel edges and one perpendicular edge of the plate. The mobile platform 100 may move incrementally along the parallel edges to locate the remaining corners of the plate. Thereafter, the mobile platform 100 may initiate a wall thickness scan of that plate. Once complete, the process can be repeated for another plate. In another non-limiting method, the mobile platform 100 may first identify the edges of all the plates making up the tank bottom wall 18 of the tank 10. Afterwards, the mobile platform 100 can scan each of the plates. It should be noted that the multiple degrees of freedom along which the propulsion system 100 may move the mobile platform 100 enables efficient execution of the above task, as well as other tasks”) wherein the control unit is further configured to detect, via the sensor, that the vehicle is in contact with the floor of the tank (Meyers Paragraph 93) command the latch mechanism to decouple the cable from the vehicle in the flammable fluid (Meyers Paragraph 88 “The deployment carrier may be a non-rigid carrier such as tether, which may comprise a rope, cable, chain, etc. In other embodiments, the deployment carrier may be rigid, such as a pipe, pole, or tube. At step 854, after the mobile platform 100 rests on the tank bottom wall 18, the deployment carrier 50 is decoupled and retrieved and the hatch 24 may be closed.”); and command the propeller to move the vehicle responsive to a second state of the latch mechanism (Meyers Paragraphs 89-90 “At step 856, the mobile platform 100 may execute a “countdown” phase during which the mobile platform 100 monitors one or more inputs, such as time and/or movement, to determine whether to enter a full operational mode. Upon deciding to enter full operational mode, the control unit 300 may energize the necessary subsystems and begin execution of the pre-assigned task(s).”).

With respect to claim 11, Meyers teaches a vehicle to inspect a tank containing a flammable fluid (Meyers Paragraph 5 “However, remotely operated inspection devices such as the PETROBOT device appear to be labor intensive to operate due to, for example, human control of steering during inspection operations. Moreover, the need for an opening to accommodate the umbilical during operation presumably exposes the outside environment to the hazardous materials inside the tank. Thus, the need remains to more efficiently and safely conduct inspections of tanks used to contain flammable material.” | Paragraph 6 “In some aspects, the present disclosure addresses these and other drawbacks of systems and methods for performing tank inspections in an environment having flammable or combustible substances. However, inspections of wall thicknesses of a tank containing a flammable substance is only illustrative of the general problem of performing tasks in an environment that may be harmful to humans and/or machinery. For example, toxic materials, while not necessarily flammable, may pose difficulties when conducting manufacturing or processing operations. Therefore, in further aspects, the present disclosure addresses the need to more efficiently and safely perform one or more tasks in a hazardous environment” | Paragraph 32 “The present disclosure provides devices, systems, and methods for performing tasks in a hazardous environment. For conciseness and clarity, the description below is principally directed to systems and related methods for inspecting a tank structure having an interior in which energetic materials such as hydrocarbon fluids are present. However, it is emphasized that the present teachings can be readily applied to other industries and uses” | Paragraph 68 “Referring to FIGS. 9A,B, there is shown one embodiment of a task module 600 that may be carried by the mobile platform 100 to perform inspections of a tank wall 16, 18, 20 (FIG. 1). ”), comprising: 
lowering, via a cable, a vehicle into the tank containing the flammable fluid (Meyers Paragraph 8 “The method may further include the steps of lowering the mobile platform into the tank using a deployment carrier;”).
a propeller (Meyers Paragraph 65 “Also, the external drive assembly 404 may include gearing 405 for driving one or more impetus members such as wheels 450 as shown in FIG. 7B or tracks 442 as shown in FIG. 5A. Other arrangements may use propellers or impellers for impetus members. Thus, any structure that is capable of using the rotary power to provide the impetus for moving mobile platform 100 may be used.”), 
a latch mechanism (Meyers Paragraph 73 “In embodiments, a magnetic steel may also be suitable. Sealed inside the enclosure 200 may be one or more electro-magnets 712. The electro-magnets 712 may be electrically connected to the control unit 300 (FIG. 2) and the power supply 500 (FIG. 2) via one or more lines 214. The magnetic elements 710, the electromagnets 712, and the control unit 300 form a latch assembly 715 that uses a magnetic force for selectively releasing the buoyant body 702”),
an inspection device (Meyers Paragraph 68 “Referring to FIGS. 9A,B, there is shown one embodiment of a task module 600 that may be carried by the mobile platform 100 to perform inspections of a tank wall 16, 18, 20 (FIG. 1). The task module 600 may include one or more instruments that collect information from which the thicknesses of sections or segments of the walls making up the tank may be determined”); 
a control unit, comprising a processor, in communication with the propeller, the latch mechanism, and the inspection device (Meyers FIG. 4, Paragraph 15 “FIG. 4 is a functional block diagram of a control unit and certain related elements for a mobile platform according to one embodiment of the present disclosure;” | Paragraph 34 “Referring now to FIG. 2, there is shown, in functional block diagram format, a non-limiting embodiment of an intelligent mobile platform 100 for performing one or more tasks in the tank 10 of FIG. 1. The mobile platform 100 may include an enclosure 200, a control unit 300, a propulsion system 400, and a power supply 500. Optionally, a task module 600 may also be carried by the mobile platform 100. As used herein, the term “carried by” means that the object is inside, attached to, or on the mobile platform 100. Hereafter, these structures and on-board equipment will collectively be referred to as “subsystems.” In some embodiments, the control unit 300 has bi-directional communication with one or more subsystems via a communication network 360.”)
 removing, subsequent to deploying the vehicle, a cable from the tank (Meyers Paragraph 78 “The deployment assembly 760 may be extracted from or remain in the tank 10 during operations”)
determining, in response to the pressure switch powering on the control unit and based on the received state of the latch mechanism, that a cable used to lower the vehicle into the tank containing the flammable fluid is detached from the vehicle (Meyers FIG. 11C, FIG. 16A | Paragraph 5 “However, remotely operated inspection devices such as the PETROBOT device appear to be labor intensive to operate due to, for example, human control of steering during inspection operations. Moreover, the need for an opening to accommodate the umbilical during operation presumably exposes the outside environment to the hazardous materials inside the tank. Thus, the need remains to more efficiently and safely conduct inspections of tanks used to contain flammable material.” | Paragraph 6 “In some aspects, the present disclosure addresses these and other drawbacks of systems and methods for performing tank inspections in an environment having flammable or combustible substances. However, inspections of wall thicknesses of a tank containing a flammable substance is only illustrative of the general problem of performing tasks in an environment that may be harmful to humans and/or machinery. For example, toxic materials, while not necessarily flammable, may pose difficulties when conducting manufacturing or processing operations. Therefore, in further aspects, the present disclosure addresses the need to more efficiently and safely perform one or more tasks in a hazardous environment” | Paragraphs 8-9 “The method may further include the steps of lowering the mobile platform into the tank using a deployment carrier; … During execution of this method, no active physical carrier connects the mobile platform to an object exterior of the tank while the mobile platform is in the tank.” |Paragraph 32 “The present disclosure provides devices, systems, and methods for performing tasks in a hazardous environment. For conciseness and clarity, the description below is principally directed to systems and related methods for inspecting a tank structure having an interior in which energetic materials such as hydrocarbon fluids are present. However, it is emphasized that the present teachings can be readily applied to other industries and uses” | Paragraph 78 “Referring now to FIGS. 11C-D, there are shown devices that may be used to facilitate deployment and/or retrieval of a mobile platform 100. FIG. 11C schematically illustrates a deployment assembly 760 that includes a dock 762 connected to a carrier 764. The mobile platform 100 may connect to the dock 762 using a mechanical and/or magnetic coupling 763. Optionally, the deployment assembly 760 may include a signal emitting beacon 766 that emits a wave 768, such as an electro-magnetic or acoustical wave. The carrier 764 may be a passive physical line, such as a cable, wire or rope. By “passive,” it is meant that the carrier 764 does not convey signals, pressurized fluids, or power. The carrier 764 has sufficient tensile strength to convey the deployment assembly 760 and mobile platform 100 into the tank 10. In one mode of use, the deployment assembly 760 and mobile platform 100 may be lowered into a tank 10 together. Thereafter, the mobile platform 100 decouples from the dock 762 and moves freely, as shown in hidden lines. The deployment assembly 760 may be extracted from or remain in the tank 10 during operations. If the deployment assembly 760 remains in the tank 10 during operations, the carrier 764 may provide a physical, passive connection between the dock 762 and an object (not shown) inside or outside of the tank 10. Upon completion of operations, the mobile platform 100 may return and re-connect to the dock 762 for retrieval or be retrieved in another manner. In some embodiments, the carrier 764 may be used without the dock 762 to deploy and/or retrieve the mobile platform 100. That is, the carrier 764 may be configured to function as a deployment carrier and/or a retrieval carrier.” | Paragraph 91 “It should be noted that the mobile platform 100 has no active physical connection after deployment as shown in FIG. 16A,B. Specifically, no energy (e.g., electricity), data signals, or materials such as pressurized gases are communicated to the mobile platform 100 via a wire, cord, cable, pole, tube, pipe, or any other rigid or non-rigid conveyance carrier from a location external to the tank 10. ” | Paragraph 72 “The “start of operation” mode may begin with a system check, the successful conclusion of which may be indicated by an audio, visual, mechanical (e.g., shock, vibration, impact, pressure, physical movement, etc.), or electromagnetic (EM) signal. Next, the control unit 300 may start a preset duration for a quiet mode of, say thirty minutes. In the quiet mode, the control unit 300 remains functionally dormant while the mobile platform 100 is being positioned in the tank 10. At the end of the quiet mode, the control unit 300 may enter a period where quiescence is monitored. For example, an on-board motion sensor, such as an accelerometer, may be used to detect whether or not the mobile platform 100 is moving. If the mobile platform 100 has been determined to be motionless for a preset duration, e.g., thirty minutes, then the control unit 300 may commence operation, which may be the highest power consuming mode” | Paragraph 78 “The deployment assembly 760 may be extracted from or remain in the tank 10 during operations.”);
 commanding, by the control unit in response to the determination that the cable is detached from the vehicle, the propeller to move the vehicle through the flammable fluid (Meyers Paragraph 5 “However, remotely operated inspection devices such as the PETROBOT device appear to be labor intensive to operate due to, for example, human control of steering during inspection operations. Moreover, the need for an opening to accommodate the umbilical during operation presumably exposes the outside environment to the hazardous materials inside the tank. Thus, the need remains to more efficiently and safely conduct inspections of tanks used to contain flammable material.” | Paragraph 6 “In some aspects, the present disclosure addresses these and other drawbacks of systems and methods for performing tank inspections in an environment having flammable or combustible substances. However, inspections of wall thicknesses of a tank containing a flammable substance is only illustrative of the general problem of performing tasks in an environment that may be harmful to humans and/or machinery. For example, toxic materials, while not necessarily flammable, may pose difficulties when conducting manufacturing or processing operations. Therefore, in further aspects, the present disclosure addresses the need to more efficiently and safely perform one or more tasks in a hazardous environment” | Paragraph 32 “The present disclosure provides devices, systems, and methods for performing tasks in a hazardous environment. For conciseness and clarity, the description below is principally directed to systems and related methods for inspecting a tank structure having an interior in which energetic materials such as hydrocarbon fluids are present. However, it is emphasized that the present teachings can be readily applied to other industries and uses” | Paragraph 89 “At step 856, the mobile platform 100 may execute a “countdown” phase during which the mobile platform 100 monitors one or more inputs, such as time and/or movement, to determine whether to enter a full operational mode.” | Paragraph 90 “Upon deciding to enter full operational mode, the control unit 300 may energize the necessary subsystems and begin execution of the pre-assigned task(s). It should be noted that the mobile platform 100 has not required a communication link with operators, human or otherwise, that are outside of the tank 10. Therefore, all decisions to be made during operations may be done by the control unit 300 using pre-programmed instructions and by obtaining relevant information, i.e., intelligently. However, in some variants, human or machines positioned external to the tank may interact with the mobile platform 100. For example, striking the wall of the tank 10 may be used to impart an acoustic command signal to the mobile platform 100 (e.g., “turn on,” “turn off;” “return to retrieval location,” “switch operating modes,” “transmit a signal,” etc.).” | Paragraphs 8-9 “The method may further include the steps of lowering the mobile platform into the tank using a deployment carrier; … During execution of this method, no active physical carrier connects the mobile platform to an object exterior of the tank while the mobile platform is in the tank.”| Paragraph 91 “It should be noted that the mobile platform 100 has no active physical connection after deployment as shown in FIG. 16A,B. Specifically, no energy (e.g., electricity), data signals, or materials such as pressurized gases are communicated to the mobile platform 100 via a wire, cord, cable, pole, tube, pipe, or any other rigid or non-rigid conveyance carrier from a location external to the tank 10. ” | Paragraph 72 “The “start of operation” mode may begin with a system check, the successful conclusion of which may be indicated by an audio, visual, mechanical (e.g., shock, vibration, impact, pressure, physical movement, etc.), or electromagnetic (EM) signal. Next, the control unit 300 may start a preset duration for a quiet mode of, say thirty minutes. In the quiet mode, the control unit 300 remains functionally dormant while the mobile platform 100 is being positioned in the tank 10. At the end of the quiet mode, the control unit 300 may enter a period where quiescence is monitored. For example, an on-board motion sensor, such as an accelerometer, may be used to detect whether or not the mobile platform 100 is moving. If the mobile platform 100 has been determined to be motionless for a preset duration, e.g., thirty minutes, then the control unit 300 may commence operation, which may be the highest power consuming mode” | Paragraph 78 “The deployment assembly 760 may be extracted from or remain in the tank 10 during operations.”); 
determine, via the inspection device and subsequent to generation of a portion of a map, a quality metric of a portion of the tank (Meyers Paragraph 60 “At step 802, the marker detector 306 passively or actively scans the interior of the tank 10 for discontinuities 320. If the marker detector 306 is a component of the task module 600, the control unit 312 may transmit control signals 312 to the control the task module 600 and the task module 600 may transmit information 311 representative of the detected discontinuities 320. The discontinuities 320 may be structural or augmented and be present in any of the walls of the tank 10 or other structures of the tank, such as the pillars 26 or equipment (e.g., sump). As signals are received, the control unit 300 may analyze these signals to determine if a discontinuity for steering the mobile platform 100 has been detected. At step 804, if such a discontinuity has been found, the control unit 300 accesses a map, which is a digital database (e.g., database 303 a (FIG. 4)). In some arrangements, data in the map database is referenced to estimate a position or orientation of the mobile platform 100. In other arrangements, the control unit 300 creates the map or updates the map, if pre-existing, to record the position or relative position of the detected discontinuity and/or the position/relative position of the mobile platform 100. In this instance, the relative position may include an element of the position such as a distance travelled from another feature, a heading taken from another feature, and/or an orientation relative to another feature” | Paragraph 61 “At step 806, the control unit 300 may set a course based on one or more detected markers, which may be passive markers such as discontinuities. The course may be in parallel with, perpendicular to, or another heading relative to the detected discontinuity or a feature identified by the detected discontinuities, such as a corner. While following the set course, the mobile platform 100 may perform one or more of the assigned tasks using the task module 600, such as scanning the tank bottom wall 18 for corrosion or other forms of damage. Also, one or more databases (e.g., 303 b (FIG. 4)) may be continually updated with the positions, relative positions, and/or orientations of the detected discontinuities. The control unit 300 may repeat steps 802 to 806 as desired. Optionally, the control unit 300 may utilize information in the map, e.g., the location of previously detected discontinuities, along with the information relating to the currently detected discontinuity to determine a heading. A similar methodology may be used when detecting one or more active markers”)
	Although Meyers discloses the combination of a vehicle and a tank filled with flammable fluid, and an inspection device as cited above, Meyers fails to explicitly disclose the vehicle includes a control unit electrically connected to a pressure switch, wherein the control unit is configured to: power on in response to the pressure switch detecting an ambient pressure of the flammable fluid in the tank is greater than a minimum threshold.
Walker, from the same field of endeavor, teaches a vehicle to inspect a tank containing flammable fluid, comprising: (Walker FIG. 6 Pressure switch 100| Paragraph 35 “The safety interlock (410) is comprised of two independent systems: an intrinsically safe pressure transmitter (430) and the acoustic tracking system (401). The intrinsically safe pressure transmitter (430) will continuously measure the ambient pressure at the top of the ROV (100); as the pressure increases the depth of the ROV (100) increases in the tank. The intrinsically safe pressure transmitter (430) measures the sum of the weight of the fluid column and the ambient atmospheric pressure; ambient pressure can vary greatly over time. Consequently, a barometric pressure transmitter (431), located in the safe area, will continuously monitor ambient atmospheric pressure. The difference between the barometric pressure transmitter (431) and the intrinsically safe pressure transmitter (430) can be used to more accurately measure the depth of the ROV (100), confirming it is below the ROV exclusion zone.”), 
An inspection device (Walker Paragraph 29 “Referring to FIGS. 2-6, embodiments are provide for an automated tank surveyor (“ROV”) (100) that mobilizes at least an ultrasound measurement system (200) and an acoustic tracking system (401) to survey tank walls and floor to detect corrosion, fissures, cracks, and other anomalies. The ROV (100), the ultrasound measurement system (200), and the acoustic tracking system (401) receive and transmit data to a telemetry system (105).”)
 a control unit electrically connected to the pressure switch (Walker Paragraph 30 “In some embodiments, the ROV (100) has six traditional underwater thrusters (101) used to generate five degrees of freedom motive force when swimming: surge (forward/reverse), sway (port/starboard), heave (vertical), roll (CW/CCW), and yaw (turn port or starboard). The ROV (100) moves in “flight mode” through liquid to a particular area of the tank to be surveyed, and then transitions into “crawler mode” for precise surface positioning using continuous tracks (102) and at least one vortex generator (103) (described in U.S. Pat. No. 6,881,025). This mobility system allows the ROV (100) to remain motionless, to crawl along vertical tank walls, or plow through sludge, for example. The ROV (100) is powered and controlled through an electronic communications cable (411) connected to a telemetry system (105).” | Paragraph 34 “Referring to FIG. 7, in some embodiments, the ROV (100) has a safety interlock (410). The ROV (100) may be powered by high voltage. Because the ROV (100) must be able to move in liquid it cannot be made explosion proof or it would be too heavy to “swim”. However, once the ROV (100) is below the surface of the liquid in a tank, it is no longer in a hazardous area. A safety lock (410) is used to ensure that the ROV (100) is never under power when in transition through hazardous areas. The ROV (100) can be powered up only when it is located a safe distance below the surface of the liquid in the tank.” | Paragraph 36 “Preferably, a custom EX rated umbilical cable (411) will connect from the telemetry system (105) in the safe area to the ROV (100). Inside the umbilical cable (411), a separated jacketed and screened twisted pair of wires is used for the safety interlock (410). The remaining conductors and optical fibers in the umbilical cable (411) provide a pathway for electrical power, ROV (100) control and sensor data. Preferably, the umbilical cable (411) is jacketed with a material that is compatible with the fluids in the tank and flexible enough to allow the ROV (100) to have free movement. Preferably, the umbilical cable (411) is negatively buoyant and will sink to the bottom of a tank filled with liquid.”) .”) 
receiving, by the control unit from the pressure switch, an indication to power on in response to the power switch detecting an ambient pressure of the flammable fluid in the tank is greater than a minimum threshold (Walker Paragraph 34 “Referring to FIG. 7, in some embodiments, the ROV (100) has a safety interlock (410). The ROV (100) may be powered by high voltage. Because the ROV (100) must be able to move in liquid it cannot be made explosion proof or it would be too heavy to “swim”. However, once the ROV (100) is below the surface of the liquid in a tank, it is no longer in a hazardous area. A safety lock (410) is used to ensure that the ROV (100) is never under power when in transition through hazardous areas. The ROV (100) can be powered up only when it is located a safe distance below the surface of the liquid in the tank.” | Paragraph 35 “The safety interlock (410) is comprised of two independent systems: an intrinsically safe pressure transmitter (430) and the acoustic tracking system (401). The intrinsically safe pressure transmitter (430) will continuously measure the ambient pressure at the top of the ROV (100); as the pressure increases the depth of the ROV (100) increases in the tank. The intrinsically safe pressure transmitter (430) measures the sum of the weight of the fluid column and the ambient atmospheric pressure; ambient pressure can vary greatly over time. Consequently, a barometric pressure transmitter (431), located in the safe area, will continuously monitor ambient atmospheric pressure. The difference between the barometric pressure transmitter (431) and the intrinsically safe pressure transmitter (430) can be used to more accurately measure the depth of the ROV (100), confirming it is below the ROV exclusion zone.” | Paragraph 37 “To ensure the ROV (100) is safely isolated from the hazardous area during operation, an ROV exclusion zone (420) extends from the surface of the liquid in the tank down to a predetermined depth. The ROV (100) can only be powered up when it is in the fluid below the ROV exclusion zone (420). If during deployment or during operation, the ROV (100) approaches the ROV exclusion zone (420), the operator will be warned with at least and audible and/or visual alarm (421). If the ROV (100) enters the ROV exclusion zone (420), the system will be immediately and automatically powered down, and distinctly different audio/visual alarms (442) will identify the reason for shut down.”) determining, via the inspection device and subsequent to generation of a portion of a map, a quality metric of a portion of the tank (Walker Paragraph 41 “Referring to FIGS. 9a-9g , the telemetry system (105) compiles the data received by the ultrasound measurement system (200) and the acoustic tracking system (401) to measure anomalies in the tank. The telemetry system time-stamps, sample-frame by sample-frame, data collect in each frame from the ultrasound measurement system (200) and the acoustic tracking system (401). Correlating the timestamps of each set of data provides a direct, 3D position fix of where each ultrasound sample was taken and whether anomalies were found. In one embodiment, a tank floor map (900) is loaded into the telemetry system (105) prior to survey of a tank (10). The tank floor map (900) describes, at a minimum, tank identification, tank location, tank size, position and original, as installed thickness of each floor plate, and any obstacles (e.g. sumps, pipes). The correlated data may be overlaid on an imported tank map assembling a survey report.”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Meyer to include the vehicle includes a control unit electrically connected to a pressure switch, wherein the control unit is configured to: power on in response to the pressure switch detecting an ambient pressure of the flammable fluid in the tank is greater than a minimum threshold, as taught by Walker as disclosed above, in order to ensure proper operation of the vehicle when only when the condition of being fully submerged is met without the need for human interaction (Walker Abstract “An objective of this invention is to provided apparatus and methods to test the integrity of empty and full tanks”).
Meyers in view of Walker fails to explicitly disclose receiving, from the latch mechanism, an indication of a state of the latch mechanism.
Shannon, however, teaches receiving, from the latch mechanism, an indication of a state of the latch mechanism (Shannon FIG. 26 – 2604 which reads “Determine, based at least in part on a motor current of the motor during the release-verification period, that the payload is separated from the payload coupling apparatus”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Meyer in view of Walker to include receiving, from the latch mechanism, an indication of a state of the latch mechanism, as taught by Shannon as disclosed above, in order to ensure that the vehicle does not begin operation while attached to the cable used for lowering without human interaction (Shannon Abstract “Described herein are methods and systems for picking up, transporting, and lowering a payload coupled to a tether of a winch system arranged on an unmanned aerial vehicle (UAV). ”).

With respect to claim 12, Meyers in view of Walker in view of Shannon teach the pressure switch is configured to: detect that the vehicle is submerged by a threshold depth in the flammable fluid (Walker Paragraph 35 “The intrinsically safe pressure transmitter (430) will continuously measure the ambient pressure at the top of the ROV (100); as the pressure increases the depth of the ROV (100) increases in the tank. The intrinsically safe pressure transmitter (430) measures the sum of the weight of the fluid column and the ambient atmospheric pressure; ambient pressure can vary greatly over time. Consequently, a barometric pressure transmitter (431), located in the safe area, will continuously monitor ambient atmospheric pressure. The difference between the barometric pressure transmitter (431) and the intrinsically safe pressure transmitter (430) can be used to more accurately measure the depth of the ROV (100), confirming it is below the ROV exclusion zone”) ; and provide, responsive to detection of the threshold depth, an indication to power on the control unit of the vehicle, wherein the vehicle is powered off as the vehicle is lowered through a vapor layer in the tank above the flammable fluid (Walker Paragraph 34 “Referring to FIG. 7, in some embodiments, the ROV (100) has a safety interlock (410). The ROV (100) may be powered by high voltage. Because the ROV (100) must be able to move in liquid it cannot be made explosion proof or it would be too heavy to “swim”. However, once the ROV (100) is below the surface of the liquid in a tank, it is no longer in a hazardous area. A safety lock (410) is used to ensure that the ROV (100) is never under power when in transition through hazardous areas. The ROV (100) can be powered up only when it is located a safe distance below the surface of the liquid in the tank.”), 

With respect to claim 13, Meyers in view of Walker in view of Shannon teach the latch mechanism disengages the cable used to lower the vehicle into the flammable fluid in the tank (Shannon Paragraph 5 “The control system may further monitor and analyze an electric current supplied to the motor in order to determine whether the payload has been attached to the tether. In another example, the control system may monitor and analyze the motor current in order to determine, when lowering a payload, that the payload has reached the ground and responsively operate the motor to detach the payload from the tether.”).

With respect to claim 15, Meyers in view of Walker in view of Shannon teaches the control unit is further configured to: detect an exit condition in a tank inspection process (Meyers Paragraph 62 “At step 808, the control unit 300 may determine that one or more preset termination criteria have been met. The termination criteria may be based on completion of the assigned task(s). Termination criteria may also be based on a time duration (e.g., a maximum of thirty-six hours in the tank 10), battery life (e.g., battery drained to ten percent of capacity), system health, operating condition, or another preset parameter. Upon determining that the termination criteria have been satisfied, the control unit 300 may initiate a power down of the mobile platform 100. Optionally, at step 810, the control unit 300 may instruct the mobile platform 100 to move to a predetermined retrieval location.”); and cause the latch mechanism to re-engage the cable to couple the cable to the vehicle (Meyers FIG. 16b | Paragraph 87 “FIG. 16B schematically illustrates the mobile platform 100 ready for retrieval after operation.”) (Shannon Paragraph 206 “After unwinding the predetermined length of the tether, the control system may wait for a predetermined payload attachment period, as shown by block 1706. This attachment period allows time for a human, or perhaps a robotic device, to attach a payload (e.g., a package for delivery) to the payload coupling apparatus. The predetermined payload attachment period may be a fixed value or may vary based on an operational state of the UAV.”).

With respect to claim 16, Meyers in view of Walker in view of Shannon teaches that the cable is a passive metal rope (Meyers Paragraph 78 “The carrier 764 may be a passive physical line, such as a cable, wire or rope. By “passive,” it is meant that the carrier 764 does not convey signals, pressurized fluids, or power..”). 

With respect to claim 17, Meyers in view of Walker in view of Shannon teaches that the control unit is further configured to: execute a diagnostic program to detect a state of the cable (Shannon Paragraph 207 “As such, the control system may determine, based at least in part on motor current during the predetermined attachment verification period, whether or not the payload coupling apparatus is mechanically coupled to the payload, as shown by block 1710.”); and generate, based on the state of the cable, a command to control at least one of the propellers or the latch mechanism coupling the cable to the vehicle (Shannon Paragraphs 208-209 “In practice, for instance, if the motor current is less than an attachment threshold current, the control system may determine that the payload has not been attached to the payload coupling apparatus, and may repeat the process of lowering the payload (this time by some predetermined additional length), waiting for a predetermined payload attachment period, and then pulling upwards on the tether to test for payload attachment, shown in blocks 1704 to 1710. On the other hand, if the motor current is greater than or equal to the attachment threshold current, and block 1710 results in a determination that the payload coupling apparatus is mechanically coupled to the payload, the control system may operate the winch motor to retract the tether and lift the attached payload towards the UAV, as shown by block 1712. The control system may continue retracting the tether until it senses that the payload coupling apparatus is at or near the UAV, at which point it initiates actions to secure the payload for flight to the target location. For instance, method 1700 includes functions that may be used to secure a package and a coupling apparatus in a receptacle of a UAV, such as in the configurations shown in FIGS. 5A-5C.”).

With respect to claim 18, Meyers in view of Walker in view of Shannon teach a sensor configured to determine that the vehicle is in contact with a floor of the tank (Meyers Paragraph 93 “In one non-limiting method, the mobile platform 100 performs the scanning activity by first locating the edges, or sides, that define a perimeter of a plate. For instance, the mobile platform 100 may first locate a corner of the plate by tracing an edge until another edge is found, which identifies the corner. Tracing may be performed any number of ways including following a reversing path (e.g., zigzag) along a detected edge. Next, the mobile platform 100 may steer parallel to one of the edges of that corner to locate the opposite corner. Locating the other corner then establishes the position of two parallel edges and one perpendicular edge of the plate. The mobile platform 100 may move incrementally along the parallel edges to locate the remaining corners of the plate. Thereafter, the mobile platform 100 may initiate a wall thickness scan of that plate. Once complete, the process can be repeated for another plate. In another non-limiting method, the mobile platform 100 may first identify the edges of all the plates making up the tank bottom wall 18 of the tank 10. Afterwards, the mobile platform 100 can scan each of the plates. It should be noted that the multiple degrees of freedom along which the propulsion system 100 may move the mobile platform 100 enables efficient execution of the above task, as well as other tasks”) wherein the control unit is further configured to detect, via the sensor, that the vehicle is in contact with the floor of the tank (Meyers Paragraph 93) command the latch mechanism to decouple the cable from the vehicle in the flammable fluid (Meyers Paragraph 88 “The deployment carrier may be a non-rigid carrier such as tether, which may comprise a rope, cable, chain, etc. In other embodiments, the deployment carrier may be rigid, such as a pipe, pole, or tube. At step 854, after the mobile platform 100 rests on the tank bottom wall 18, the deployment carrier 50 is decoupled and retrieved and the hatch 24 may be closed.”); and command the propeller to move the vehicle responsive to a second state of the latch mechanism (Meyers Paragraphs 89-90 “At step 856, the mobile platform 100 may execute a “countdown” phase during which the mobile platform 100 monitors one or more inputs, such as time and/or movement, to determine whether to enter a full operational mode. Upon deciding to enter full operational mode, the control unit 300 may energize the necessary subsystems and begin execution of the pre-assigned task(s).”).

Claims 4, 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers (US 20210018396 A1) (“Meyers”) in view of Walker (US 20160299031 A1) (“Walker”) in view of Shannon (US 20180072422 A1) (“Shannon”) further in view of Tollenaere (US 20130054054 A1) (“Tollenaere”).

With respect to claim 4, Meyers in view of Walker in view of Shannon teach a latch mechanism coupling the cable to the vehicle to lower the vehicle into the flammable fluid in the tank (Meyers Paragraph 88 “The mobile platform 100, shown in hidden lines in FIG. 16A, may be lowered into the tank using a suitable deployment carrier 50 and bracing structure (not shown). The deployment carrier may be a non-rigid carrier such as tether, which may comprise a rope, cable, chain, etc. In other embodiments, the deployment carrier may be rigid, such as a pipe, pole, or tube. At step 854, after the mobile platform 100 rests on the tank bottom wall 18, the deployment carrier 50 is decoupled and retrieved and the hatch 24 may be closed.”), a latch mechanism (Meyers Paragraph 73 “In embodiments, a magnetic steel may also be suitable. Sealed inside the enclosure 200 may be one or more electro-magnets 712. The electro-magnets 712 may be electrically connected to the control unit 300 (FIG. 2) and the power supply 500 (FIG. 2) via one or more lines 214. The magnetic elements 710, the electromagnets 712, and the control unit 300 form a latch assembly 715 that uses a magnetic force for selectively releasing the buoyant body 702”), an actuator (Shannon Paragraph 83 “ A servo motor or other mechanism such as a regular electric motor with a leadscrew, or rack and pinion with limit switches to control travel (or other mechanism such as a linear actuator) may be used to move the conical locking pins through the holes in the handle to hold the handle and payload beneath tightly in position,”), and removing the cable subsequent to the vehicle reaching the bottom of the tank (Meyers Paragraph 78 “ The deployment assembly 760 may be extracted from or remain in the tank 10 during operations.”)  
Meyers in view of Walker in view of Shannon fail to explicitly disclose that the actuator is  configured to lock or unlock the latch mechanism; and the control unit further configured to cause the actuator to unlock the latch mechanism to disengage the cable.
Tollenaere, however, teaches an actuator configured to lock or unlock the latch mechanism (Tollenaere Paragraph 32 “A hook guard 150 surrounds the hook assembly to protect components from impact damage. The hook 151 is computer controlled and actuated by a solenoid protected in the retracted position by hook guard 150.”); and the control unit further configured to cause the actuator to unlock the latch mechanism to disengage the cable (Tollenaere Paragraph 41 “Referring to FIG. 14, aircraft 300 is approaching the load delivery point 500. The computer hook assembly 100 suspended at the end of synthetic line assembly 121 is navigating load 200 toward the delivery point 500. The hook assembly 100 senses beacon 503 for terminal navigation and transmits this data to the aircraft 300 as steering and altitude commands. An RFID tag at the drop point confirms the drop zone identification. When the load is delivered to the drop zone, automatic release of the load occurs when the hook is unloaded, that is, when the load rests on the ground as determined by the load cell 130 (not shown in this figure)”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Meyers in view of Walker in view of Shannon to include that the actuator is configured to lock or unlock the latch mechanism; and the control unit further configured to cause the actuator to unlock the latch mechanism to disengage the cable, as taught by Tollenaere as disclosed above in order to ensure proper attachment of the vehicle to the cable when descending the vaporous layer of the tank (Tollenaere Paragraph 6 “It is an object of the invention to provide a sling-hook assembly having automated load engagement, navigation, and delivery.”).

With respect to claim 9, Meyers in view of Walker in view of Shannon fail to explicitly disclose that the control unit is further configured to receive, from a remote computing device, an indication that the cable is decoupled from the vehicle in the flammable fluid.
Tollenaere teaches that the control unit is further configured to receive, from a remote computing device, an indication that the cable is decoupled from the vehicle (Tollenaere Paragraph 29 “Referring now to FIG. 2, the helicopter sling load control system 10 is shown with its associated components. The system comprises a server computer integrated into the hook assembly 100 that communicates with all other system components as clients using a wireless local network, depicted by narrow transmission symbols 115. The server computer provides control of all hook operations including data necessary for aircraft navigation to load pick-up locations, identification of the load, engagement of the load, identification of the intended delivery location, and data necessary for navigation to the delivery location and release of the load 200. Once programmed, these operations can be accomplished automatically by the hook and associated aircraft without human operator actions”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Meyers in view of Walker in view of Shannon so that the control unit is further configured to receive, from a remote computing device, an indication that the cable is decoupled from the vehicle, as taught by Tollenaere as disclosed above, in order to ensure proper attachment of the vehicle to the cable when descending the vaporous layer of the tank (Tollenaere Paragraph 6 “It is an object of the invention to provide a sling-hook assembly having automated load engagement, navigation, and delivery.”).

With respect to claim 14, Meyers in view of Walker in view of Shannon teach a latch mechanism coupling the cable to the vehicle to lower the vehicle into the flammable fluid in the tank (Meyers Paragraph 88 “The mobile platform 100, shown in hidden lines in FIG. 16A, may be lowered into the tank using a suitable deployment carrier 50 and bracing structure (not shown). The deployment carrier may be a non-rigid carrier such as tether, which may comprise a rope, cable, chain, etc. In other embodiments, the deployment carrier may be rigid, such as a pipe, pole, or tube. At step 854, after the mobile platform 100 rests on the tank bottom wall 18, the deployment carrier 50 is decoupled and retrieved and the hatch 24 may be closed.”), a latch mechanism (Meyers Paragraph 73 “In embodiments, a magnetic steel may also be suitable. Sealed inside the enclosure 200 may be one or more electro-magnets 712. The electro-magnets 712 may be electrically connected to the control unit 300 (FIG. 2) and the power supply 500 (FIG. 2) via one or more lines 214. The magnetic elements 710, the electromagnets 712, and the control unit 300 form a latch assembly 715 that uses a magnetic force for selectively releasing the buoyant body 702”), an actuator (Shannon Paragraph 83 “ A servo motor or other mechanism such as a regular electric motor with a leadscrew, or rack and pinion with limit switches to control travel (or other mechanism such as a linear actuator) may be used to move the conical locking pins through the holes in the handle to hold the handle and payload beneath tightly in position,”), and removing the cable subsequent to the vehicle reaching the bottom of the tank (Meyers Paragraph 78 “ The deployment assembly 760 may be extracted from or remain in the tank 10 during operations.”) they also teach a cable that lowers the vehicle into a flammable fluid in a tank, Shannon at least has a latch, and then the only thing missing would be how its used, correct? 
Meyers in view of Walker in view of Shannon fail to explicitly disclose that the actuator is  configured to lock or unlock the latch mechanism; and the control unit further configured to cause the actuator to unlock the latch mechanism to disengage the cable.
Tollenaere, however, teaches an actuator configured to lock or unlock the latch mechanism (Tollenaere Paragraph 32 “A hook guard 150 surrounds the hook assembly to protect components from impact damage. The hook 151 is computer controlled and actuated by a solenoid protected in the retracted position by hook guard 150.”); and the control unit further configured to cause the actuator to unlock the latch mechanism to disengage the cable (Tollenaere Paragraph 41 “Referring to FIG. 14, aircraft 300 is approaching the load delivery point 500. The computer hook assembly 100 suspended at the end of synthetic line assembly 121 is navigating load 200 toward the delivery point 500. The hook assembly 100 senses beacon 503 for terminal navigation and transmits this data to the aircraft 300 as steering and altitude commands. An RFID tag at the drop point confirms the drop zone identification. When the load is delivered to the drop zone, automatic release of the load occurs when the hook is unloaded, that is, when the load rests on the ground as determined by the load cell 130 (not shown in this figure)”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Meyers in view of Walker in view of Shannon to include that the actuator is configured to lock or unlock the latch mechanism; and the control unit further configured to cause the actuator to unlock the latch mechanism to disengage the cable, as taught by Tollenaere as disclosed above in order to ensure proper attachment of the vehicle to the cable when descending the vaporous layer of the tank (Tollenaere Paragraph 6 “It is an object of the invention to provide a sling-hook assembly having automated load engagement, navigation, and delivery.”).

With respect to claim 19, Meyers in view of Walker in view of Shannon fail to explicitly disclose that the control unit is further configured to receive, from a remote computing device, an indication that the cable is decoupled from the vehicle in the flammable fluid.
Tollenaere teaches that the control unit is further configured to receive, from a remote computing device, an indication that the cable is decoupled from the vehicle (Tollenaere Paragraph 29 “Referring now to FIG. 2, the helicopter sling load control system 10 is shown with its associated components. The system comprises a server computer integrated into the hook assembly 100 that communicates with all other system components as clients using a wireless local network, depicted by narrow transmission symbols 115. The server computer provides control of all hook operations including data necessary for aircraft navigation to load pick-up locations, identification of the load, engagement of the load, identification of the intended delivery location, and data necessary for navigation to the delivery location and release of the load 200. Once programmed, these operations can be accomplished automatically by the hook and associated aircraft without human operator actions”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Meyers in view of Walker in view of Shannon so that the control unit is further configured to receive, from a remote computing device, an indication that the cable is decoupled from the vehicle, as taught by Tollenaere as disclosed above, in order to ensure proper attachment of the vehicle to the cable when descending the vaporous layer of the tank (Tollenaere Paragraph 6 “It is an object of the invention to provide a sling-hook assembly having automated load engagement, navigation, and delivery.”).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers (US 20210018396 A1) (“Meyers”) in view of Walker (US 20160299031 A1) (“Walker”) in view of Shannon (US 20180072422 A1) (“Shannon”) further in view of QIN (CN 108680644 A) (“QIN”) (Translation Attached).

With respect to claim 10, Meyers in view of Walker in view of Shannon fail to explicitly disclose that the control unit is further configured to receive, from a remote computing device, an indication to perform a tank inspection process causing the propeller to move the vehicle to one or more positions in the tank, and determine one or more quality metrics.
QIN, from the same field of endeavor, teaches that the control unit is further configured to receive, from a remote computing device, an indication to perform a tank inspection process causing the propeller to move the vehicle to one or more positions in the tank, and determine one or more quality metrics (QIN Paragraph 25 “When detecting the tank wall, slowly move the robot hovering to the specified height to the tank wall, and obtain the tank wall thickness data when the ultrasonic detection probe in front of the cabin touches the tank wall. When inspecting the bottom of the tank, control the robot to land on the detection area of the bottom plate, start the hot oil purging system, and clean the sludge in the inspection area. Obtain the thickness data of the bottom plate, and move to the next detection area after the measurement. After all inspections are completed, the winch outside the tank slowly winds up the umbilical cord and retracts the robot. The collected data is analyzed to obtain information on corrosion defects of storage tanks.”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Meyers in view of Walker in view of Shannon so that the control unit is further configured to receive, from a remote computing device, an indication to perform a tank inspection process causing the propeller to move the vehicle to one or more positions in the tank, and determine one or more quality metrics, as taught by QIN as disclosed above, in order to ensure efficient task management of the vehicle without the need for human intervention (QIN Paragraph 6 “In order to solve the above problems, the present invention proposes an in-service storage tank corrosion detection robot, which can detect the tank bottom and tank wall in the environment with muddy liquid storage and complex obstacles, and has strong adaptability and high detection accuracy. , the advantages of low testing costs.”).

With respect to claim 20, Meyers in view of Walker in view of Shannon fail to explicitly disclose that the control unit is further configured to receive, from a remote computing device, an indication to perform a tank inspection process causing the propeller to move the vehicle to one or more positions in the tank, and determine one or more quality metrics.
QIN, from the same field of endeavor, teaches that the control unit is further configured to receive, from a remote computing device, an indication to perform a tank inspection process causing the propeller to move the vehicle to one or more positions in the tank, and determine one or more quality metrics (QIN Paragraph 25 “When detecting the tank wall, slowly move the robot hovering to the specified height to the tank wall, and obtain the tank wall thickness data when the ultrasonic detection probe in front of the cabin touches the tank wall. When inspecting the bottom of the tank, control the robot to land on the detection area of the bottom plate, start the hot oil purging system, and clean the sludge in the inspection area. Obtain the thickness data of the bottom plate, and move to the next detection area after the measurement. After all inspections are completed, the winch outside the tank slowly winds up the umbilical cord and retracts the robot. The collected data is analyzed to obtain information on corrosion defects of storage tanks.”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Meyers in view of Walker in view of Shannon so that the control unit is further configured to receive, from a remote computing device, an indication to perform a tank inspection process causing the propeller to move the vehicle to one or more positions in the tank, and determine one or more quality metrics, as taught by QIN as disclosed above, in order to ensure efficient task management of the vehicle without the need for human intervention (QIN Paragraph 6 “In order to solve the above problems, the present invention proposes an in-service storage tank corrosion detection robot, which can detect the tank bottom and tank wall in the environment with muddy liquid storage and complex obstacles, and has strong adaptability and high detection accuracy. , the advantages of low testing costs.”).
Response to Arguments
	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the newly formulated grounds of rejection necessitated by applicant’s amendments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667